Case 0:19-cv-60557-RKA Document 130 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-60557-CIV-ALTMAN/Hunt

  A&E ADVENTURES LLC,

          Plaintiff,
  v.

  INTERCARD, INC.,

        Defendant.
  ________________________/

                          SECOND AMENDED SCHEDULING ORDER

          THIS MATTER comes before the Court on the parties’ Joint Motion to Amend Order

  Setting Trial [ECF No. 128] (the “Motion”). Being fully advised, the Court hereby ORDERS and

  ADJUDGES as follows:

       1. The Motion [ECF No. 128] is GRANTED.

       2. The Court’s Scheduling Order is AMENDED as set out below. 1

          This case is set for trial during the Court’s two-week trial calendar beginning on April 26,

  2021. Counsel for all parties shall also appear at a calendar call at 1:45 p.m. on April 20, 2021.

  Unless instructed otherwise by subsequent order, the trial and all other proceedings in this case

  shall be conducted in Courtroom 207A at the U.S. Courthouse, 299 E. Broward Boulevard, Fort

  Lauderdale, Florida. The parties shall adhere to the following schedule:

          April 12, 2021. The parties shall submit a joint pre-trial stipulation, exhibit lists, witness
          lists, deposition designations, and proposed jury instructions and verdict form or proposed
          findings of fact and conclusions of law, as applicable, and shall file any motions in limine
          (other than Daubert motions). Each party is limited to filing one motion in limine, which
          may not, without leave of Court, exceed the page limits allowed by the Rules. The parties



  1
   The Court’s prior Scheduling Order(s) shall remain in effect to the extent not addressed by this
  Order.
Case 0:19-cv-60557-RKA Document 130 Entered on FLSD Docket 11/02/2020 Page 2 of 2




        are reminded that motions in limine must contain the Local Rule 7.1(a)(3)
        certification.

        DONE AND ORDERED in Fort Lauderdale, Florida this 31st day of October 2020.




                                                 ________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                           2
